Citation Nr: 1819108	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-21 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, J.R., Z.A., L.F., L.R., D.H., P.A., C.S., and S.A.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran served on active duty from May 1943 to February 1944.  He passed away in September 2005; the appellant is the deceased Veteran's adult daughter.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  

The Board observes that the appellant filed the current claim seeking entitlement to accrued benefits in early 2012.  At approximately the same time, six additional appellants filed separate claims seeking entitlement to accrued benefits.  All seven separate claims were separately adjudicated by the RO in August 2012 and September 2012, and each claimant separately perfected his or her own appeal of the RO's decision.  Because each of the seven appellants in this case seek entitlement to benefits which may result in a payment of a lesser benefit to the other contesting claimants, the Board believes that this case qualifies as a "simultaneously contested claim."  See 38 C.F.R. § 20.3(p) (2017).  Therefore, to ensure due process to each appellant, the Board will issue separate decisions addressing each perfected appeal.

This matter was Remanded for a Travel Board hearing which was held in March 2016.



FINDING OF FACT

The appellant does not qualify as the Veteran's surviving spouse, child, or parent, did not incur any expenses associated with the Veteran's last sickness or burial, and did not file a claim for accrued benefits within one year of the Veteran's death.


CONCLUSION OF LAW

The criteria for an award of accrued benefits have not been met.  38 U.S.C. §§ 5121, 5310 (2012); 38 C.F.R. §§ 3.50, 3.55, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As will be explained below, because the law, and not the facts, is dispositive of the issue of entitlement to accrued benefits, the duties to notify and assist imposed by the VCAA and implementing regulations are not applicable as to this issue.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


Accrued Benefits Law and Analysis

The appellant asserts entitlement to accrued benefits based on the active duty service of her father.  Essentially, she contends that the Veteran's service-connected disabilities were not properly evaluated during his lifetime and, therefore, he did not receive compensation due him. 

Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to the living person first listed in the following list: 

(i) the veteran's spouse; 
(ii) the veteran's children (in equal share); 
(iii) the veteran's dependent parents (in equal shares) or the surviving parent. 

38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).   

A "child" for the purposes of claiming accrued benefits is as defined in 38 C.F.R. § 3.57 and includes: an unmarried child under the age of 18 years, an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age, and an unmarried child over the age of 18 but not over 23 years of age who is pursuing a course of instruction within the meaning of §3.57 at the time of the payee's death.  38 C.F.R. § 3.1000(d)(2).

For a survivor to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death or have been entitled to benefits, accrued and unpaid, under an existing rating or decision.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  Finally, an application for accrued benefits must be filed within one year after the date of the Veteran's death.  38 C.F.R. § 3.1000(c).

As a threshold matter, the Board finds that the criteria for accrued benefits have not been met because the appellant, even though the appellant is the Veteran's daughter, she does not qualify as an eligible claimant for accrued benefits under 38 U.S.C. § 5121 and 38 C.F.R. § 3.1000.  Furthermore, the appellant did not file a claim for accrued benefits until approximately January 2012, more than six years following the Veteran's death.  As noted above, even if otherwise eligible, a claimant must file an application for accrued benefits within one year of the date of the Veteran's death.  

Based on the foregoing, entitlement to accrued benefits is not warranted and the appeal must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


